Case 1-19-45593-cec Doc3 Filed 09/18/19 Entered 09/18/19 13:41:31

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

Xx
In re:
Chapter 11
W GRANT AVENUE LLC
Case No.: (4 - U559¢5
Debtor.
x AFFIDAVIT OF CHAPTER 11
PURSUANT TO LR 1007-1
State of New York )
SS
County of Westchester )

Winston Ellis , being duly sworn, deposes and says:

1. Iam the Principle of the Debtor herein. I am personally familiar with all of the
matters set forth below.

2. The Debtor herein holds interest in real estate located at 17 Grant Ave,Brooklyn
NY 11208.The debtor seeks to enter into a plan for the payment of existing debts.

3. The Petition in this matter is to be commenced as a Chapter 11.
4. With respect to the holders of the 10 largest unsecured claim(s):

a. NONE
(There are no unsecured claims)

5. The secured claim(s) are as follows:
a. U.S. Bank, N.A., 1 Mortgage $926,581.74

6. The priority claim(s) are as follows: None

~

Summary of Assets and Liabilities:

Assets:

a. Four Family Apartment Building located @ 17 Grant Ave, Brooklyn. NY
Approximate value of $1,200,000.00

Liabilities: The unsecured debts listed in Schedule F, the priority debts listed in
schedule E and the secured debts listed in Schedule D.
Case 1-19-45593-cec Doc3 Filed 09/18/19 Entered 09/18/19 13:41:31

8. No securities of the Debtor are publicly held.

9. At this time the real property of the debtor is not in possession or custody of any
custodian, public officer, pledge, assignee of rents, or secured creditor, or agent
for any such entity.

10. Debtor’s assets are all in located in the State of New York, County of Kings
11. At this time, the only proceedings pending or threatened against the debtor are the
following:

a. Foreclosure Proceeding: U.S. Bank, N.A. v. Winston Ellis , Index No.
5690/2008, Supreme Court of the State of New York, County of Kings

Dated: White Plains, New York
September 18, 2019 : (

Ave (Ce, ie ( Ue

Winston Ellis

   

Sworn to before me on this
day,

 
   

 

TODD 8. CUSHNER
NOTARY PUBLIC, STATE OF NEW YORK
Registration No, 02CU6071553
Qualified in Westchester County
Commission Expires March 18,20 £2

 

 

 
